Citation Nr: 0026489	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  97-00 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 20 percent disabling.

4.  Entitlement to a compensable rating for folliculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from January 1975 to 
August 1988.

This appeal arises from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for a 
bilateral knee disability and migraine headaches, and 
assigned noncompensable (0 percent) ratings for folliculitis 
and hypertension.  In a February 2000 decision, the RO 
increased the evaluation of the veteran's hypertension to 20 
percent, effective as of February 1996 (the date his claim 
for service connection was filed), but continued the 
noncompensable rating for folliculitis and the denials of 
service connection for right and left knee disabilities 
(characterizing them as chondromalacia with degenerative 
joint disease).  On a claim for an increased rating, the 
claimant is "presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet.App. 35, 
38 (1993).  Accordingly, since the veteran has not withdrawn 
his appeal of the issue, the Board retains jurisdiction over 
his claim to an increased rating for hypertension.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claims has been obtained by 
the RO.

2.  There is no competent medical evidence of record that 
establishes a relationship between the veteran's bilateral 
knee condition or his headaches and his active naval service.

3.  The veteran's hypertension is manifested by diastolic 
pressure predominantly no higher than 110 mm Hg.

4.  The veteran's folliculitis is manifested by a keloid scar 
which has been separately service connected and rated at 30 
percent.  There are no currently active lesions or symptoms 
of this condition.


CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims of 
entitlement to service connection for a left or right knee 
condition or for migraine headaches.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for a rating in excess of 20 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.104 Diagnostic Code (DC) 7101 (1999).

3.  The criteria for a compensable rating for folliculitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.20, 
4.118 Diagnostic Code (DC) 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claims

The veteran has claimed entitlement to service connection for 
left and right knee disabilities and migraine headaches.  VA 
may pay compensation for "disability resulting from personal 
injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110 (West 1991).  In making a 
claim for service connection, however, the veteran has the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).

The veteran's service medical records indicate that he was 
medically evaluated as normal in all respects when examined 
for enlistment in January 1975.  At his separation 
examination in July 1988 he was also evaluated as normal, 
with the exception of his posterior neck keloid scars, 
although the examiner noted that he was being followed 
medically for pain in the right shoulder and recurrent lower 
back pain.  The veteran did not report knee problems or 
headaches on the medical history he provided at that time, 
although he did note a number of other conditions, including 
skin, dental, shoulder and back problems.  The veteran was 
treated for headaches in conjunction with other symptoms 
several times during service, with diagnoses including strep 
throat, sinus congestion and tension headache.  There is no 
indication that headaches were continuous or chronic, and 
there is no diagnosis suggesting that they were migraine 
headaches.  In February 1985 the veteran sprained his left 
knee from unknown activity, which was characterized as a re-
injury of a college football injury reported by the veteran.  
This injury apparently resolved, with no other left knee 
complaints shown in the records.  In January 1987, the 
veteran apparently injured his right knee when he was 
assaulted while off duty.  An ace wrap on the right knee was 
observed during an examination aboard USS McClusky, but no 
knee pathology was noted.  

The veteran's treatment records from the VA Medical Center 
(VAMC) in Oakland, California, show a complaint of right knee 
pain in November 1992, assessed as secondary to weight gain, 
with a normal left knee examination at that time.  In January 
1999, the veteran received an orthopedic examination which 
noted slight synovitis, and diagnosed mild chondromalacia 
patella and mild degenerative joint disease bilaterally.  The 
veteran suggested that his knee problems were related to 
"the limited quarters on a submarine and repeatedly 
ascending and descending stairs," but the examiner made no 
finding as to the etiology of the conditions.  Also in 
January 1999, the veteran was seen at the VAMC's orthopedic 
department.  He stated that he had been told both knees had 
fluid that needed to be drained, but no fluid was noted and 
there was "no obvious knee path[ology]" upon examination.  
Another diagnosis of chondromalacia was entered in February 
1999, with no suggestion as to the etiology of the condition, 
and the veteran was discontinued from the VAMC's orthopedic 
clinic in April 1999, with a final impression of chronic 
chondromalacia patella, stable.

With respect to headaches, the veteran was seen at the VAMC 
in April 1993 and December 1994 for multiple complaints 
including headaches.  In April 1993, the examiner's 
impression was that symptoms were due to questionable 
sinusitis or allergic rhinitis.  Headache symptoms in 
December 1994 were attributed to herpes zoster, and were 
relieved with medication.  There is no suggestion from any of 
the treatment notes that the veteran's headaches are linked 
to any in-service condition, or that they have been 
continuously symptomatic since that time.

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  
See Traut v. Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet.App. 36, 43 (1993).

Service connection for a condition may also be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that the 
condition still exists.  The evidence must be from a medical 
professional unless it relates to a condition which, under 
the Court's prior holdings, lay observation is competent to 
establish the existence of the disorder.  If a condition is 
deemed not to have been chronic, service connection may still 
be granted if the disorder is noted during service or a 
presumptive period, continuity of symptomatology is shown 
thereafter, and competent evidence (medical or lay) links the 
veteran's present condition to those symptoms.  Id.; Savage 
v. Gober, 10 Vet.App. 488, 495-497 (1997).

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's headaches, either in-service or post-service, were 
migraine headaches.  To the contrary, most have been 
definitively diagnosed as non-migraine in nature.  Nor is 
there any medical evidence which links the veteran's current 
complaints of headaches with his in-service headaches, or 
characterizes the headaches as chronic, with a history 
extending to his period of active naval service.  

Similarly, there is no medical evidence which indicates that 
the veteran suffered from any ongoing knee disability during 
his active duty.  On the instances when he was treated for 
knee pain in-service the symptoms responded to treatment and 
the condition resolved without sequelae, with no indication 
of continuing problems in subsequent treatment records or in 
medical examinations or the veteran's reports of his medical 
history.  Furthermore, there is no medical evidence or 
suggestions that his currently diagnosed bilateral 
chondromalacia patella with mild DJD is related to or 
otherwise had its origin during the veteran's period of 
active military service.  

The Board notes that the veteran contends his bilateral knee 
condition began during his naval service as a result of his 
assignment to the "limited quarters" of a submarine.  
However, his lay testimony is not competent to prove a matter 
requiring medical expertise.  See Layno v. Brown, 6 Vet.App. 
465, 469 (1994); Fluker v. Brown, 5 Vet.App. 296, 299 (1993); 
Moray v. Brown, 5 Vet.App. 211, 214 (1993); Cox v. Brown, 5 
Vet.App. 93, 95 (1993); Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993); Clarkson v. Brown, 4 Vet.App. 565, 567 (1993).  
It is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Jones v. Brown, 7 Vet.App. 134, 137 (1994), and, 
since he has no medical expertise, the lay opinion of the 
veteran does not provide a basis upon which to make any 
finding as to the origin or development of his condition.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).

Accordingly, in the absence of evidence of in-service 
occurrence or aggravation of a disease or injury, or of 
medical evidence of a nexus between any in-service disease or 
injury and the veteran's current condition, his claims for 
service connection for migraine headaches and for service 
connection for a bilateral knee disability must be denied as 
not well grounded.

Increased Rating Claims

The veteran has claimed entitlement to a compensable rating 
for his service-connected folliculitis, and a rating in 
excess of 20 percent for his service-connected hypertension.  
This is an original claim placed in appellate status by a 
notice of disagreement (NOD) taking exception with the 
initial rating award.  Accordingly, his claim must be deemed 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), and VA's duty to assist arises.  See Fenderson v. 
West, 12 Vet.App. 119, 127 (1999) (applying duty to assist 
under 38 U.S.C.A. § 5107(a) to initial rating claims); cf. 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (increased 
rating claims).  Under these circumstances, VA must attempt 
to obtain all such medical evidence as is necessary to 
evaluate the severity of the veteran's disability from the 
effective date of service connection through the present.  
Fenderson, 12 Vet.App. at 125-127, citing Goss v. Brown, 9 
Vet.App. 109, 114 (1996); Floyd v. Brown, 9 Vet.App. 88, 98 
(1996); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  See 
also 38 C.F.R. § 4.2 (ratings to be assigned "in the light 
of the whole recorded history").  This obligation was 
satisfied by the January 1999 VA medical examination and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. §§ 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Hypertension

To warrant a 10 percent disability rating, hypertension must 
be manifested by diastolic pressure of predominantly 100 mm 
Hg or more, or systolic pressure of  predominantly 160 mm Hg 
or more, or an individual must have a history of diastolic 
pressure predominantly 100 mm Hg or more which requires 
continuous medication for control.    A 20 percent evaluation 
is warranted where diastolic pressure is predominantly 110 mm 
Hg or more, or systolic pressure is predominantly 200 mm Hg 
or more.  Where diastolic pressure is predominantly 120 mm Hg 
or more, a 40 percent rating may be assigned, and an 
evaluation of 60 percent, the maximum available under the 
rating schedule, is granted where diastolic pressure is 
predominantly 130 mm Hg or more.  38 C.F.R. § 4.104, DC 7101.

A review of the veteran's service medical records and VA 
treatment records indicates that the veteran was diagnosed 
with hypertension in January 1987 and was treated with 
hydrochlorothiazide for control.  In recent VA treatment 
records, the veteran's blood pressure was measured as 168/96 
in June 1996, 150/98 in February 1997, 168/110 in July 1997, 
166/110 in January 1998, and 152/90 in June 1998.  At his 
January 1999 VA examination, his blood pressure was 122/90.  
The Board notes that this does not meet the criteria for a 
rating in excess of 20 percent, i.e., of diastolic pressure 
"predominantly" 110 mm Hg or more.  On the basis of the 
evidence of record, the Board concurs with the RO's 
determination that the criteria for an evaluation higher than 
20 percent have not been met.

Folliculitis

The veteran's folliculitis is rated by analogy to eczema, 
under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  This is 
appropriate where an unlisted condition is encountered, and a 
closely related condition which approximates the anatomical 
localization, symptomatology and functional impairment is 
available.  38 C.F.R. § 4.20.  DC 7806 provides for a zero-
percent rating where there is slight, if any, exfoliation, 
exudation or itching, if on a non-exposed surface or small 
area.  A 10-percent rating is not warranted unless there is 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  A 30-percent rating may not be 
assigned unless there is constant exudation or itching, 
extensive lesions, or marked disfigurement from the 
condition.  A 50 percent rating is assigned where there is 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or where manifestations are 
exceptionally repugnant.

The medical evidence in the veteran's case indicates that 
while he suffered from folliculitis during is military 
service, he has had few, if any complaints of folliculitis 
since 1991.  In December 1994, the veteran was treated for a 
rash on the chest and back, but this was diagnosed as "rash 
Herpes zoster," rather than folliculitis, and has not been 
linked to the veteran's period of active naval service.  At 
his VA examination in January 1999, he did not report any 
post-service symptoms of folliculitis, and had no current 
complaints.  His condition was assessed as folliculitis of 
the posterior neck with a keloid scar (which is separately 
service connected and rated at 30 percent).  The examiner 
specifically noted that there was no active skin lesion.  The 
veteran's representative has suggested that a remand for a 
new medical examination is needed to assess the condition in 
its active stage.  See Ardison v. Brown, 6 Vet.App. 405, 407-
408 (1994).  However, since there is no indication that the 
veteran's folliculitis has any active stage, the Board deems 
such action unnecessary.

Finally, with respect both to the veteran's hypertension and 
folliculitis, when evaluating a rating claim, the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or it may reach such a conclusion 
on its own.  See Floyd v. Brown, 8 Vet.App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet.App. 337, 338-339 (1996).  In the 
present case, the Board notes that there has been no 
assertion or showing that the veteran's service-connected 
conditions have caused marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards" and need not remand this 
matter to the RO for consideration of an extraschedular 
rating.  See Bagwell, 9 Vet.App. at 338-339; Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Service connection for migraine headaches is denied as not 
well grounded.

Service connection for a bilateral knee condition is denied 
as not well grounded.

An evaluation in excess of 20 percent for hypertension is 
denied.

A compensable evaluation for folliculitis is denied.



		
	BRUCE KANNEE
                                                  Veterans 
Law Judge
                                            Board of 
Veterans' Appeals
	



 

